Citation Nr: 1805092	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for left knee replacement in excess of 30 percent prior to September 13, 2011, and after November 1, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a 30 percent disability rating for the Veteran's left knee disability.  A December 2011 RO decision granted a temporary total disability rating effective September 13, 2011, and assigned a 30 percent disability rating from November 1, 2012.  The Veteran disagrees with the rating before and after the temporary total 100 percent rating.

This matter was before the Board in February 2017, when it was remanded for further development.

In a January 2018 Brief, the Veteran's representative asked that a claim for service connection for a right knee disability, to include as due to the service-connected left knee disability, be inferred from the May 2017 VA examination.  The Board notes that the law now requires that claims be filed using standard forms.  Should the Veteran wish to file a claim in that regard, he should submit a claim on the appropriate standardized VA form.  A claim for service connection is not currently in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran had a VA knee examination in May 2017 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  The May 2017 examination report did not include findings for joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left knee and the paired right knee.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Board finds that the examination is inadequate because it is incomplete.  See Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For these reasons, the Board directs that an additional left knee examination be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the left knee replacement on appeal.

2. After completing directive (1), the AOJ should arrange for a VA knee evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected left knee replacement.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's left knee, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion and passive motion for both the left knee and the paired right knee, and in weight-bearing and nonweight-bearing.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




